 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANNETTE SANCHEZ,                                   No. 2:18-CV-1144-TLN-DMC
12                       Plaintiff,
13           v.                                          FINDINGS AND RECOMMENDATIONS
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Plaintiff, who is proceeding with retained counsel, brings this action for judicial review of a final

21   decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). Pending before the

22   court are the parties’ briefs on the merits (ECF Nos. 16 and 17).

23                  The court reviews the Commissioner’s final decision to determine whether it is:

24   (1) based on proper legal standards; and (2) supported by substantial evidence in the record as a

25   whole. See Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). “Substantial evidence” is

26   more than a mere scintilla, but less than a preponderance. See Saelee v. Chater, 94 F.3d 520, 521

27   (9th Cir. 1996). It is “. . . such evidence as a reasonable mind might accept as adequate to support

28   a conclusion.” Richardson v. Perales, 402 U.S. 389, 402 (1971). The record as a whole,
                                                        1
 1   including both the evidence that supports and detracts from the Commissioner’s conclusion, must

 2   be considered and weighed. See Howard v. Heckler, 782 F.2d 1484, 1487 (9th Cir. 1986); Jones

 3   v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). The court may not affirm the Commissioner’s

 4   decision simply by isolating a specific quantum of supporting evidence. See Hammock v.

 5   Bowen, 879 F.2d 498, 501 (9th Cir. 1989). If substantial evidence supports the administrative

 6   findings, or if there is conflicting evidence supporting a particular finding, the finding of the

 7   Commissioner is conclusive. See Sprague v. Bowen, 812 F.2d 1226, 1229-30 (9th Cir. 1987).

 8   Therefore, where the evidence is susceptible to more than one rational interpretation, one of

 9   which supports the Commissioner’s decision, the decision must be affirmed, see Thomas v.

10   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002), and may be set aside only if an improper legal

11   standard was applied in weighing the evidence, see Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th

12   Cir. 1988).

13                  For the reasons discussed below, the court recommends the Commissioner’s final

14   decision be affirmed.

15

16                           I. THE DISABILITY EVALUATION PROCESS

17                  To achieve uniformity of decisions, the Commissioner employs a five-step

18   sequential evaluation process to determine whether a claimant is disabled. See 20 C.F.R.

19   §§ 404.1520 (a)-(f) and 416.920(a)-(f). The sequential evaluation proceeds as follows:

20                  Step 1          Determination whether the claimant is engaged in
                                    substantial gainful activity; if so, the claimant is presumed
21                                  not disabled and the claim is denied;
22                  Step 2          If the claimant is not engaged in substantial gainful activity,
                                    determination whether the claimant has a severe
23                                  impairment; if not, the claimant is presumed not disabled
                                    and the claim is denied;
24
                    Step 3          If the claimant has one or more severe impairments,
25                                  determination whether any such severe impairment meets
                                    or medically equals an impairment listed in the regulations;
26                                  if the claimant has such an impairment, the claimant is
                                    presumed disabled and the claim is granted;
27

28   ///
                                                         2
 1                  Step 4         If the claimant’s impairment is not listed in the regulations,
                                   determination whether the impairment prevents the
 2                                 claimant from performing past work in light of the
                                   claimant’s residual functional capacity; if not, the claimant
 3                                 is presumed not disabled and the claim is denied;

 4                  Step 5         If the impairment prevents the claimant from performing
                                   past work, determination whether, in light of the claimant’s
 5                                 residual functional capacity, the claimant can engage in
                                   other types of substantial gainful work that exist in the
 6                                 national economy; if so, the claimant is not disabled and
                                   the claim is denied.
 7
                    See 20 C.F.R. §§ 404.1520 (a)-(f) and 416.920(a)-(f).
 8

 9                  To qualify for benefits, the claimant must establish the inability to engage in

10   substantial gainful activity due to a medically determinable physical or mental impairment which

11   has lasted, or can be expected to last, a continuous period of not less than 12 months. See 42

12   U.S.C. § 1382c(a)(3)(A). The claimant must provide evidence of a physical or mental

13   impairment of such severity the claimant is unable to engage in previous work and cannot,

14   considering the claimant’s age, education, and work experience, engage in any other kind of

15   substantial gainful work which exists in the national economy. See Quang Van Han v. Bower,

16   882 F.2d 1453, 1456 (9th Cir. 1989). The claimant has the initial burden of proving the existence

17   of a disability. See Terry v. Sullivan, 903 F.2d 1273, 1275 (9th Cir. 1990).

18                  The claimant establishes a prima facie case by showing that a physical or mental

19   impairment prevents the claimant from engaging in previous work. See Gallant v. Heckler, 753

20   F.2d 1450, 1452 (9th Cir. 1984); 20 C.F.R. §§ 404.1520(f) and 416.920(f). If the claimant

21   establishes a prima facie case, the burden then shifts to the Commissioner to show the claimant

22   can perform other work existing in the national economy. See Burkhart v. Bowen, 856 F.2d

23   1335, 1340 (9th Cir. 1988); Hoffman v. Heckler, 785 F.2d 1423, 1425 (9th Cir. 1986); Hammock

24   v. Bowen, 867 F.2d 1209, 1212-1213 (9th Cir. 1989).

25   ///

26   ///

27   ///

28   ///
                                                       3
 1                             II. THE COMMISSIONER’S FINDINGS

 2                  Plaintiff applied for social security benefits on March 4, 2015. See CAR 18.1 In

 3   the application, plaintiff claims disability began on December 17, 2012. See id. Plaintiff’s claim

 4   was initially denied. Following denial of reconsideration, plaintiff requested an administrative

 5   hearing, which was held on March 2, 2017, before Administrative Law Judge (ALJ) G. Ross

 6   Wheatley. In an April 25, 2017, decision, the ALJ concluded plaintiff was not disabled through

 7   December 31, 2016 – the date last insured – based on the following relevant findings:

 8                  1.     Through the date last insured, the claimant had the following
                           severe impairment(s): degenerative disc disease of the lumbar
 9                         spine, obesity, fibromyalgia, a history of deep vein thrombosis,
                           varicose veins, chronic venous insufficiency, type II diabetes
10                         mellitus, bilateral carpal tunnel syndrome status post right carpal
                           tunnel release, cervical radiculopathy, and peripheral neuropathy
11                         of the bilateral lower extremities;
12                  2.     Through the date last insured, the claimant did not have an
                           impairment or combination of impairments that met or medically
13                         equaled an impairment listed in the regulations;
14                  3.     Through the date last insured, the claimant had the following
                           residual functional capacity: the claimant could have performed
15                         light work; she could stand and/or walk for 6 hours during an 8-
                           hour day with normal breaks; she could sit 4-6 hours during an 8-
16                         hour day with normal breaks; she could perform all other postural
                           activities on no more than an occasional basis; she was limited to
17                         frequent bilateral handling, that is, gross manipulation; she was
                           limited to frequent feeling and fingering, that is, fine manipulation
18                         of items no smaller than the size of a paper clip; the claimant was
                           limited to frequent bilateral feeling; and
19
                    4.     Considering the claimant’s age, education, work experience,
20                         residual functional capacity, and vocational expert testimony,
                           through the date last insured the claimant was capable of
21                         performing her past relevant work as a cosmetologist and beauty
                           shop manager, and there were jobs that existed in significant
22                         numbers in the national economy that the claimant could have
                           performed.
23
                    See id. at 21-32.
24

25   After the Appeals Council declined review on April 3, 2018, this appeal followed.

26   ///
27
            1
                  Citations are the to the Certified Administrative Record (CAR) lodged on
28   November 29, 2018 (ECF No. 13).
                                                      4
 1                                           III. DISCUSSION

 2                  In her opening brief, plaintiff contends the ALJ erred with respect to evaluation of

 3   the medical opinion evidence. “The ALJ must consider all medical opinion evidence.”

 4   Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008) (citing 20 C.F.R. § 404.1527(b)). The

 5   ALJ errs by not explicitly rejecting a medical opinion. See Garrison v. Colvin, 759 F.3d 995,

 6   1012 (9th Cir. 2014). The ALJ also errs by failing to set forth sufficient reasons for crediting one

 7   medical opinion over another. See id.

 8                  Under the regulations, only “licensed physicians and certain qualified specialists”

 9   are considered acceptable medical sources. 20 C.F.R. § 404.1513(a); see also Molina v. Astrue,

10   674 F.3d 1104, 1111 (9th Cir. 2012). Where the acceptable medical source opinion is based on

11   an examination, the “. . . physician’s opinion alone constitutes substantial evidence, because it

12   rests on his own independent examination of the claimant.” Tonapetyan v. Halter, 242 F.3d 1144,

13   1149 (9th Cir. 2001). The opinions of non-examining professionals may also constitute

14   substantial evidence when the opinions are consistent with independent clinical findings or other

15   evidence in the record. See Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002). Social

16   workers are not considered an acceptable medical source. See Turner v. Comm’r of Soc. Sec.

17   Admin., 613 F.3d 1217, 1223-24 (9th Cir. 2010). Nurse practitioners and physician assistants

18   also are not acceptable medical sources. See Dale v. Colvin, 823 F.3d 941, 943 (9th Cir. 2016).

19   Opinions from “other sources” such as nurse practitioners, physician assistants, and social

20   workers may be discounted provided the ALJ provides reasons germane to each source for doing
21   so. See Popa v. Berryhill, 872 F.3d 901, 906 (9th Cir. 2017), but see Revels v. Berryhill, 874

22   F.3d 648, 655 (9th Cir. 2017) (quoting 20 C.F.R. § 404.1527(f)(1) and describing circumstance

23   when opinions from “other sources” may be considered acceptable medical opinions).

24                  The weight given to medical opinions depends in part on whether they are

25   proffered by treating, examining, or non-examining professionals. See Lester v. Chater, 81 F.3d

26   821, 830-31 (9th Cir. 1995). Ordinarily, more weight is given to the opinion of a treating
27   professional, who has a greater opportunity to know and observe the patient as an individual, than

28   the opinion of a non-treating professional. See id.; Smolen v. Chater, 80 F.3d 1273, 1285 (9th
                                                        5
 1   Cir. 1996); Winans v. Bowen, 853 F.2d 643, 647 (9th Cir. 1987). The least weight is given to the

 2   opinion of a non-examining professional. See Pitzer v. Sullivan, 908 F.2d 502, 506 & n.4 (9th

 3   Cir. 1990).

 4                  In addition to considering its source, to evaluate whether the Commissioner

 5   properly rejected a medical opinion the court considers whether: (1) contradictory opinions are in

 6   the record; and (2) clinical findings support the opinions. The Commissioner may reject an

 7   uncontradicted opinion of a treating or examining medical professional only for “clear and

 8   convincing” reasons supported by substantial evidence in the record. See Lester, 81 F.3d at 831.

 9   While a treating professional’s opinion generally is accorded superior weight, if it is contradicted

10   by an examining professional’s opinion which is supported by different independent clinical

11   findings, the Commissioner may resolve the conflict. See Andrews v. Shalala, 53 F.3d 1035,

12   1041 (9th Cir. 1995).

13                  A contradicted opinion of a treating or examining professional may be rejected

14   only for “specific and legitimate” reasons supported by substantial evidence. See Lester, 81 F.3d

15   at 830. This test is met if the Commissioner sets out a detailed and thorough summary of the

16   facts and conflicting clinical evidence, states her interpretation of the evidence, and makes a

17   finding. See Magallanes v. Bowen, 881 F.2d 747, 751-55 (9th Cir. 1989). Absent specific and

18   legitimate reasons, the Commissioner must defer to the opinion of a treating or examining

19   professional. See Lester, 81 F.3d at 830-31. The opinion of a non-examining professional,

20   without other evidence, is insufficient to reject the opinion of a treating or examining
21   professional. See id. at 831. In any event, the Commissioner need not give weight to any

22   conclusory opinion supported by minimal clinical findings. See Meanel v. Apfel, 172 F.3d 1111,

23   1113 (9th Cir. 1999) (rejecting treating physician’s conclusory, minimally supported opinion); see

24   also Magallanes, 881 F.2d at 751.

25   ///

26   ///
27   ///

28   ///
                                                        6
 1                  In this case, plaintiff challenges the ALJ’s evaluation of the opinions of

 2   consultative examiner Dr. Ali, treating physicians, Drs. Thakur2 and Purewal, as well as the

 3   opinions of physician’s assistant (PA), David Anslinger.

 4          A.      Dr. Ali

 5                  1.        The ALJ’s Analysis

 6                  As part of his analysis at Step 4, the ALJ considered the opinions of consultative

 7   examiner, Dr. Shahid Ali. The ALJ stated:

 8                  As for the opinion evidence, on May 29, 2015, Shahid Ali, M.D.,
                    Consultative Examiner (CE), opined that the claimant was capable of
 9                  standing and/or walking for 4-6 hours. She had no sitting limitations. She
                    could lift and/or carry 20 pounds occasionally and 10 pounds frequently.
10                  The claimant could occasionally climb, balance, stoop, kneel, crouch, and
                    crawl. She had no reaching, handling, fingering, or feeling limitations.
11                  The claimant would not require environmental restrictions (Ex. 4F/4).
12                  The undersigned gives great weight to this opinion as it is consistent with
                    the longitudinal evidence, which showed that the claimant maintained
13                  normal gait, sensation, coordination, and range of motion with no
                    objective evidence of atrophy or weakness (Ex. 2F/34, 3F/16, 14F/4,
14                  14F/20-21, 15F/30, and 17F/86-87). However, the undersigned added
                    manipulative limitations to account for limitations related to carpal tunnel
15                  syndrome (Ex. 17F/83-84).
16                  CAR 30.
17                  2.        Plaintiff’s Contentions

18                  According to plaintiff, even though the ALJ gave Dr. Ali’s opinion great weight,

19   the ALJ nonetheless erred by misstating the doctor’s opinion with respect to plaintiff’s ability to

20   stand and walk. Plaintiff asserts:
21                          The ALJ assigned great weight to Dr. Ali’s opinion and wrote that
                    Dr. Ali “opined that the claimant was capable of standing and/or walking
22                  for 4-6 hours.” Tr. 30. The ALJ relied on this misstatement to formulate
                    Ms. Sanchez’s residual functional capacity assessment (Tr. 23) and then
23                  relied on the vocational expert’s opinion that was based on the same
                    reading of Dr. Ali’s opinion. Tr. 79.
24
                                     ***
25

26   ///
27

28          2
                    Plaintiff erroneously refers to Dr. Thakur as “Dr. Thaku.”
                                                        7
 1                           Dr. Ali’s opinion was very clear. Ms. Sanchez’s maximum ability
                    to stand AND walk was four to six hours total out of an eight-hour
 2                  workday. He did not say that she could stand and/or walk for four to six
                    hours each out of an eight-hour workday or that she could do so for six
 3                  hours. The ALJ first misread Dr. Ali’s opinion as providing that she could
                    stand and/or walk four to six hours (each) out of an eight-hour day (Tr.
 4                  30). The ALJ then concluded in the RFC assessment that Ms. Sanchez
                    could stand and/or walk for six hours (each) out of an eight-hour day but
 5                  sit for only four to six hours. Tr. 23. The VE’s testimony was based on yet
                    a different version of Ms. Sanchez’s RFC and also was different than Dr.
 6                  Ali’s actual opinion.

 7                  3.      Disposition

 8                  Dr. Ali prepared a report following a comprehensive consultative examination

 9   conducted on May 29, 2015. See CAR 357-60 (Exhibit 4F). As to plaintiff’s ability to stand and

10   walk, Dr. Ali opined: “Maximum standing and walking capacity: 4 to 6 hours.” Id. at 360. In

11   support of this opinion, which the ALJ gave great weight, Dr. Ali cited the following objective

12   findings:

13                  GENERAL APPEARANCE & OBSERVATIONS: The claimant was able
                    to walk into the exam room without assistance. She was sitting
14                  comfortably. She was getting on and off the exam table without difficulty.
                    She was able to take her shoes off and on without difficulty. Claimant
15                  was speaking clearly and in full sentences.

16                                  ***

17                  COORDINATION/GAIT: Able to do the heel/to walk. Able to squat.

18                  ASSISTIVE DEVICE: None.

19                                  ***

20                  STRAIGHT LEG RAISE: Negative.
21                  GENERAL FINDINGS: Exam is positive for a tortous vericose vein on
                    her right calf. II did not notice any tenderness or erythema. Positive for
22                  tinel signs bilaterally. She has a limited lumbar range of motion due to
                    poor effort and a limited hip and knee range of motion due to body
23                  habitus. . . .

24                  CAR 358-60.

25                  Plaintiff argues the ALJ’s conclusion she could “stand and/or walk” misstates the

26   doctor’s opinion plaintiff could “stand and walk.” This argument is unpersuasive. “Stand and

27   walk” contemplates the time plaintiff could spend doing these activities in combination. At each

28   extreme of the scale, plaintiff is either standing or walking the entire time. As a result, “stand and
                                                        8
 1   walk” can mean 100% standing and no walking as well as no standing and 100% walking. Thus,

 2   the ALJ’s finding plaintiff could “stand and/or walk” accurately describes the full range of Dr.

 3   Ali’s opinion.

 4          B.        Dr. Thakur

 5                    Plaintiff argues the ALJ erred by failing to evaluate opinions rendered by treating

 6   source, Dr. Thakur. According to plaintiff:

 7                            The ALJ’s decision also failed to evaluate or discuss Dr. Thaku’s
                      opinions as far as Ms. Sanchez’s limitations. Dr. Thaku was Ms.
 8                    Sanchez’s treating vascular medicine specialist and also is board certified
                      by the American Board of Venous & Lymphatic Medicine. Tr. 513-542.
 9                    Exhibit 15F consists of Dr. Thaku’s progress notes/testing/and even
                      surgical procedure for the period from October 28, 2015 through January
10                    18, 2017. During the entire time period, Dr. Thaku was assigning Ms.
                      Sanchez limitations. The ALJ never discussed Dr. Thaku’s opinion as to
11                    Ms. Sanchez’s limitations and did not explain why he was rejecting the
                      opinions from a board-certified specialist in the relevant field of medicine.
12                    Due to the ALJ’s failure to articulate specific and legitimate reasons for
                      rejecting Dr. Thaku’s opinion, Ms. Sanchez respectfully requests reversal
13                    and remand.
14                                   ***
15                            From the very first office visit, Dr. Thaku’s progress notes reveal
                      that he was advising her as to conservative measures she needed to be
16                    following. On October 28, 2015, Dr. Thaku told Ms. Sanchez that she
                      needed to continue conservative treatment including, among other
17                    limitations, leg elevation and avoiding excess standing. Tr. 517. She was
                      given the same instructions on November 11, 2015 (Tr. 521); January 28,
18                    2016 (Tr. 529); and August 10, 2016 (Tr. 549). The progress note from
                      January 18, 2017 is missing two pages and only includes page1-3 of 5
19                    total pages so is incomplete. Given her description of her current status on
                      that date, it is likely she was given the same instructions. Dr. Thaku is a
20                    specialist in the this [sic] area of medicine. He advised Ms. Sanchez
                      to elevate her legs whenever possible and to avoid excess standing. The
21                    ALJ did not explain why he was not accepting these limitations, even
                      though they were assigned by a specialist in the relevant medical field who
22                    also was a treating provider. The ALJ did not admit that Dr. Thaku had
                      even issued the opinions. The ALJ’s lack of analysis failed to comply with
23                    binding Ninth Circuit law, requiring the ALJ to articulate specific and
                      legitimate reasons for discounting a treating opinion. The ALJ did not
24                    even acknowledge the opinions, let alone offer any reasons. The errors
                      were not harmless because the VE testified that even a requirement to
25                    elevate the legs up to 25% of the workday would preclude the ability to
                      perform her past work and the cited occupations. Tr. 86. The need to avoid
26                    excess standing is inconsistent with the ALJ’s finding that she could
                      perform six hours of standing and six hours of walking total in an eight-
27                    hour day (meaning that she could stand/walk for a full eight-hour work
                      day).
28
                                                         9
 1                         The ALJ’s errors are not harmless. Due to the ALJ’s failure to
                    comply with binding Ninth Circuit case law and failure to analyze or
 2                  provide specific and legitimate reasons for rejecting Dr. Thaku’s opinion,
                    Ms. Sanchez respectfully requests reversal and remand for proper analysis
 3                  and proper consideration of the medical opinions of record.

 4                  The record contains medical records from Dr. Thakur covering the period from

 5   October 28, 2015, through January 18, 2017. See CAR 513-553 (Exhibit 15F). According to

 6   plaintiff, “During the entire time period, Dr. Thaku was assigning Ms. Sanchez limitations.” In

 7   particular, plaintiff references a limitation to “leg elevation and avoiding excess standing.”

 8   Plaintiff concludes: “The need to avoid excess standing is inconsistent with the ALJ’s finding

 9   that she could perform six hours of standing and six hours of walking total in an eight-hour day

10   (meaning that she could stand/walk for a full eight hour work day).”

11                  The court finds no error. First, for the reasons discussed above, the court does not

12   agree with plaintiff’s characterization of the ALJ’s finding regarding her ability to stand and/or

13   walk during an eight-hour workday. In short, the ALJ did not conclude plaintiff could stand/walk

14   “for a full eight-hour work day.” To the contrary, and as plainly stated in the ALJ’s decision,

15   plaintiff retained the ability to stand and/or walk for up to six hours during the course of a normal

16   workday. Second, the doctor’s opinion that plaintiff could not engage in “excessive standing” is

17   consistent with the ALJ’s conclusion plaintiff could stand and/or walk in some combination for

18   up to six hours. In this regard, the court notes neither Dr. Thakur nor plaintiff provide any

19   guidance as to what would constitute “excessive” standing.

20          C.      Dr. Purewal and PA Anslinger

21                  1.      The ALJ’s Analysis

22                  At Step 4, the ALJ evaluated opinions offered by treating sources, Dr. Purewal and

23   PA Anslinger. The ALJ stated:

24                  On November 20, 2015, Praghjit Purewal, M.D., and/or Mr. David
                    Anslinger, Physician Assistant (PA), opined that the claimant’s pain
25                  would frequently interfere with her attention and concentration. She was
                    also noted to have anxiety. She would be incapable of even low stress
26                  jobs. The claimant could walk ½ block without rest. She could sit more
                    than 2 hours, at least six hours in an 8-hour workday. The claimant could
27                  stand and/or walk less than two hours, 5 minutes at a time. She would
                    need to be able to shift positions at will and would need to take
28                  unscheduled breaks. The claimant did not require leg elevation with
                                                       10
 1                  prolonged sitting. She would occasionally need a cane or other assistive
                    device. The claimant should occasionally lift and carry less than 10
 2                  pounds. She should never twist, stoop, crouch, or climb ladders, but could
                    rarely climb stairs. She was limited to 50% bilateral handling and
 3                  fingering and never reaching. The claimant would be absent from work
                    10-15 days per month (Ex. 12F).
 4
                                   ***
 5
                    The undersigned gives little weight to these opinions, as it is inconsistent
 6                  with the objective medical evidence and is an overestimate of the severity
                    of the individual’s restrictions/limitations. The objective evidence
 7                  indicated that the claimant maintained normal gait, sensation,
                    coordination, and Range of Motion (ROM) with no objective evidence of
 8                  atrophy or weakness (Ex. 2F/34, 3F/16, 14F/4, 14F/20-21, 15F/30, and
                    17F/86-87). Moreover, the claimant reported that she could walk for eight
 9                  or more blocks before having leg pain (Ex. 15F/2-3). She also had normal
                    extremity strength, including handgrip, with no swelling or deformities in
10                  her extremities (Ex. 16F/167 and 16F/244-245).

11                  CAR 30-31.

12   With respect to the opinion that plaintiff cannot perform even low-stress jobs, the ALJ observed:

13                  While the claimant appeared anxious at times (Ex. 17F/76 and 17F/87),
                    she also presented as alert and oriented (Ex. 14F/3, 14F/8, and 17F/37);
14                  pleasant (Ex. 17F/7); cooperative (Ex. 14F/3 and 14F/8); and had normal
                    speech, short term and long-term memory, indicating no mental deficits
15                  (Ex. 14F/3 and 14F/8).

16                  Id. at 31.

17                  2.      Plaintiff’s Contentions

18                  Plaintiff argues:

19                          Although the ALJ did generally address the opinions of Dr.
                    Purewal and David Anslinger, P.A, the ALJ failed to articulate specific
20                  and legitimate reasons for rejecting the opinions. As explained below, the
                    ALJ’s rationale failed to take into account the objective evidence and
21                  findings supporting the limitations. Instead, the ALJ appears to have
                    culled through some of the records to find normal findings without
22                  explaining the rationale for rejecting the abnormal findings. On these
                    grounds, Ms. Sanchez respectfully requests that this matter be remanded
23                  for either award of benefits or for additional proceedings.

24                                 ***

25                          Turning to the ALJ’s reasoning, the ALJ rejected the opinion
                    because the opinion was allegedly inconsistent with the objective evidence
26                  and was an overestimate of the individual’s restrictions/limitations. Tr. 31.
                    The ALJ pointed to normal “objective” findings but as explained below,
27                  the ALJ’s analysis was insufficient to meet the requirement to articulate
                    specific and legitimate reasons.
28
                                                      11
 1           Dr. Purewal’s diagnoses were fibromyalgia and venous
     insufficiency. Tr. 444. As explained below, the ALJ’s analysis was
 2   inadequate as to Dr. Purewal’s opinion. As far as the fibromyalgia, the
     ALJ failed to analyze Ms. Sanchez’s fibromyalgia as required by SSR 12-
 3   2p. See Social Security Ruling, (“SSR”) 12-2p, 77 FR 43640-01 (July 25,
     2012). The Ninth Circuit addressed treatment of symptom testimony in
 4   fibromyalgia cases in Revels v. Berryhill, 874 F.3d 648 (9th Cir. 2017). At
     the outset, the court noted that “[f]or a long time, fibromyalgia was
 5   ‘poorly understood within much of the medical community.’ ” Id. at 656.
     Fibromyalgia is unusual in that patients have normal strength, sensation,
 6   and reflexes; their joints appear normal; and “ ‘[t]here is an absence of
     symptoms that a lay person may ordinarily associate with joint and muscle
 7   pain.’ ” Revels, 874 F.3d at 656. In Revels, the ALJ determined that the
     claimant’s “testimony was undercut by the lack of ‘objective findings’
 8   supporting her claims of severe pain.” Id. at 666. The ALJ cited to normal
     findings as far as x-rays and MRIs and even cited to medical records
 9   showing normal muscle strength, tone, and stability, and range of motion.
     The Ninth Circuit held that the ALJ erred in discounting the claimant’s
10   testimony (as well as testimony provided by medical providers) because
     the ALJ failed to “consider” the claimant’s “testimony in light of her
11   fibromyalgia diagnosis.” Id.
             Just as in Revels, the ALJ’s reliance on the normal objective
12   findings in Ms. Sanchez’s case was also in error. The ALJ failed to
     meaningfully understand the nature of Ms. Sanchez’s fibromyalgia and
13   failed to analyze the impairment as required by SSR 12-2p. Under Ninth
     Circuit case law, the ALJ erred in rejecting the opinion and Ms. Sanchez’s
14   symptoms due to the alleged lack of objective findings.
             As far as the venous insufficiency, the records are filled with
15   abnormal findings and procedures relative to that diagnosis. The ALJ did
     not explain why some findings mattered and others did not. In March
16   2015, Ms. Sanchez was seen at the California Vein and Vascular Institute.
     Tr. 399-405. Examination revealed varicose veins in bilateral lower
17   extremity. The right calf was visually larger than the left. She underwent
     an abnormal lower extremity venous Doppler. Progress notes dated April
18   16, 2015 revealed varicose veins and CEAP class-3-Edema. Tr. 397-398.
     Ms. Sanchez was seen on October 3, 2015 at Lathrop Urgent Care. Tr.
19   1083. Examination revealed swelling of bilateral lower extremity and the
     thenar prominence of her hand was exquisitely tender. Ms. Sanchez was
20   seen from October 2015 through November 2015 by Dr. Thakur. Tr. 513-
     525. Examination revealed she had ropy varicose veins below the knee
21   and over the medial legs. Ms. Sanchez also had painful telangiectasis
     bilaterally and edema bilaterally. Id. Her ultrasound showed venous
22   reflux/insufficiency and radiofrequency ablation of the right great
     saphenous vein was recommended. Tr. 519-525.
23           On January 26, 2016, Ms. Sanchez underwent an EMG and nerve
     conduction study of the upper extremity. The study was abnormal and the
24   findings were indicative of mononeuritis multiplex. Id. Ms. Sanchez was
     treated by Dr. Sidhu on February 1, 2016. Tr. 1103. Examination revealed
25   mild swelling around the carpal tunnel with mild tenderness.
             Progress notes from January 2016 through April 2016 revealed
26   treatment by Dr. Thakur. Tr. 526-542. On March 2, 2016, she underwent
     an endovenous radiofrequency ablation of the right great saphenous veins
27   of the lower extremity. Tr. 532-538. Ms. Sanchez was seen on April 11,
     2016 by Dr. Sidhu. Tr. 1075-1076. Examination revealed diffuse
28   tenderness over the wrist. Her nerve conduction study showed
                                       12
 1                  mononeuritis and she was diagnosed with carpal tunnel syndrome, right
                    upper limb. Id. As of May 6, 2016, examination revealed a small firm
 2                  mass over the palm of her left hand which was most likely a dupuytrens
                    contracture. Tr. 1073-1074. In May 2016, examination by Dr. Prasad
 3                  revealed her sensory capacity was decreased in a stocking glove pattern.
                    Tr. 496-498. On June 10, 2016, she underwent an EMG and nerve
 4                  conduction study of the lower extremity. Tr. 499-502. The study was
                    abnormal and indicative of sensorimotor axonal neuropathy. Id. Ms.
 5                  Sanchez was seen on August 10, 2016. Tr. 506-507. Her examination
                    remained unchanged and she was diagnosed with sensorimotor
 6                  polyneuropathy and cervical radiculopathy. Id. From August 2016 through
                    January 2017, Dr. Thakur continued to treat Ms. Sanchez. Tr. 543-553. On
 7                  August 10, 2016, a vein ultrasound and examination revealed varicose
                    veins that were present on the bilateral legs over the anterior and posterior
 8                  legs and painful telanglectasia over the bilateral legs. Tr. 543-546. There
                    was edema present over both legs and a raised mass over the left leg
 9                  measuring about three centimeters.
                             The ALJ’s description of supposedly normal findings failed to
10                  acknowledge the many findings described above that were abnormal,
                    especially pertaining to the vascular condition. Not all conditions have the
11                  same outward “objective” manifestation. For example, someone who has
                    migraine headaches will not have limited range of motion of the lumbar
12                  spine. Vascular disorders are not established based on limited range of
                    motion. The ALJ was required to consider the entire record - not just
13                  select evidence. The ALJ failed to explain why the above evidence was
                    insufficient to support Dr. Purewal’s opinion. Dr. Purewal’s opinion was
14                  superficially rejected, without meaningful analysis. Due to the ALJ’s
                    failure to articulate specific and legitimate reasons for rejecting Dr.
15                  Purewal and his physician assistant’s opinions, Ms. Sanchez respectfully
                    requests reversal and remand for proper analysis of the opinion evidence
16                  of record.

17                  3.      Disposition

18                  Plaintiff contends the ALJ erred by failing to consider her fibromyalgia pursuant to

19   Social Security Ruling 12-2p. The court does not agree. Plaintiff’s citation to Revels is

20   misplaced because that case involved consideration of a claimant’s credibility whereas this case

21   involves plaintiff attack on the ALJ’s evaluation of the medical opinion evidence. In credibility

22   analysis cases, plaintiff is correct that the ALJ may not reject pain testimony simply because it is

23   unsupported by objective medical evidence. See Bunnell, 947 F.2d at 347-48; Smolen, 80 F.3d at

24   1282. Where, as here, plaintiff assigns error to the ALJ’s evaluation of the medical opinion

25   evidence, the ALJ properly considers whether the opinion at issue is consistent with the objective

26   medical evidence. See Lester, 81 F.3d at 831. Moreover, also as here, where there is a conflict in

27   the opinion evidence, the ALJ may resolve the conflict. See Andrews, 53 F.3d at 1041. Indeed,

28   the ALJ need not accept even a treating source opinion that is unsupported. See Meanel 172 F.3d
                                                       13
 1   at 1113 (9th Cir. 1999) (rejecting treating physician’s conclusory, minimally supported opinion);

 2   see also Magallanes, 881 F.2d at 751.

 3

 4                                           IV. CONCLUSION

 5                  Based on the foregoing, the undersigned recommends that:

 6                  1.     Plaintiff’s motion for summary judgment (ECF No. 16) be denied;

 7                  2.     Defendant’s cross-motion for summary judgment (ECF No. 17) be granted;

 8   and

 9                  3.     The Commissioner’s final decision be affirmed.

10                  These findings and recommendations are submitted to the United States District
11   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days
12   after being served with these findings and recommendations, any party may file written
13   objections with the court. Responses to objections shall be filed within 14 days after service of
14   objections. Failure to file objections within the specified time may waive the right to appeal. See
15   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
16

17

18   Dated: August 6, 2019
                                                         ____________________________________
19
                                                         DENNIS M. COTA
20                                                       UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26
27

28
                                                        14
